UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                       ____________________

                          No. 98-10447
                      ____________________

                        AARON LOTT, JR.,

                                             Plaintiff - Appellant,

                             versus

     CITY OF LUBBOCK, TX; BOB CASS, Individually; KEN WALKER,
  Individually; C. POWE, Individually; TOM MANN, Individually,

                                           Defendants - Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (5:97-CV-259)
_________________________________________________________________

                          June 18, 1999

Before GARWOOD, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     The linchpin to this appeal by Aaron Lott, a former City of

Lubbock employee, from an adverse summary judgment in his civil

rights action involving the City’s investigation, on hiring him,

of his criminal records is whether, in the light of Lott’s consent

to obtaining such records, he has waived his claim to a

constitutional right of privacy in a public criminal record.

Concluding that he has, we AFFIRM.

                               I.


 *
  Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The City hired Lott as a senior programming analyst in May

1996.    This position required use of the City police department

computer system and the Texas Law Enforcement Telecommunications

System (TLETS).

     Just   after   Lott   began   work,   the   City   police   department

investigated Lott in order to authorize his access to the TLETS

system. Lott completed a personal history information sheet, which

asked:

            Have you ever been arrested, charged with a
            criminal offense, questioned as a possible
            suspect in a criminal investigation or
            otherwise detained by the police for any
            reason other than a traffic violation?

Lott checked “No” and listed “N/A” in the 12 blanks that followed.

     The form also included an authorization for the release of

extensive background information, which Lott signed:

            I hereby request and authorize you to furnish
            the LUBBOCK POLICE DEPARTMENT with any and all
            information they may request concerning [,
            among other records,] my ... criminal record
            ....   This  authorization   is   specifically
            intended to include any and all information of
            a confidential or privileged nature as well as
            photocopies of such documents if requested.

The police department obtained Lott’s FBI identification record,

which indicated a 1974 Kansas conviction and fine for possession of

marijuana and a 1975 Colorado felony charge for sale of narcotics

(the record did not indicate the removal of the charge after

deferred adjudication).

     After the police department investiated the conflicts between

Lott’s statements and the records, he was suspended for five days

for dishonesty.     And, he was not authorized to use TLETS.       The City

                                   - 2 -
Manager upheld the suspension after a grievance hearing in June

1997. That same month, Lott was terminated for unrelated reasons.

     In this action, claims were raised pursuant to 42 U.S.C. §

1983 and state law against the City, the City Manager, and police

department members who conducted the investigation.     Under § 1983,

Lott claimed a constitutional right to privacy in his criminal

record and a violation of the procedure specified under 28 C.F.R.

§ 50.12, which requires that information obtained through FBI

records and used against an applicant be presented to the applicant

to review and correct.

     Summary judgment was granted for the defendants, on the basis

that 28 C.F.R. § 50.12 creates no private right of action.     Lott’s

state   law   claims   were   implicitly   dismissed   for   lack   of

jurisdiction.

                                  II.

     Lott does not question the rejection of a private right of

action under 28 C.F.R. § 50.12.    Nor does he cite, much less rely

on, § 50.12, or the procedure required by it, in claiming error.

     Instead, citing Woodland v. City of Houston, 940 F.2d 134 (5th

Cir. 1991), and Plante v. Gonzalez, 575 F.2d 1119 (5th Cir. 1978),

Lott asserts that “[t]he District Court should have performed the

[constitutional] balancing test and determined as a matter of law

whether the government’s compelling interest in the information it

obtained overcame [Lott’s] reasonable expectation of privacy”.

Lott does not, however, respond to Appellees’ alternative point

that his signed authorization waived this claimed privacy right.


                                - 3 -
      We review a summary judgment de novo, applying the same

standard as the district court.       E.g., OHM Remediation Services v.

Evans Cooperage Co., Inc., 116 F.3d 1574, 1579 (5th Cir. 1997).

Such judgment is appropriate where “there is no genuine issue as to

any material fact and ... the moving party is entitled to a

judgment as a matter of law”.        FED. R. CIV. P. 56(c).

      Several   of   our   sister   circuits   have   held   that    criminal

histories are matters of public record in which no constitutional

privacy interests exist. See Scheetz v. The Morning Call, Inc., 946
F.2d 202, 207 (3rd Cir. 1991), cert. denied, 502 U.S. 1095 (1992)

(“the information contained in a police report is not protected by

the   confidentiality      branch   of   the   constitutional       right   of

privacy”); Fraternal Order of Police, Lodge No. 5 v. City of

Philadelphia, 812 F.2d 105, 117 (3rd Cir. 1987) (“because arrests

are by definition public, and because it is unlikely that anyone

could have a reasonable expectation that an arrest will remain

private information, we hold that arrest records are not entitled

to privacy protection and we need not engage in the balancing

analysis”); Cline v. Rogers, 87 F.3d 176, 179 (6th Cir.), cert.

denied, 519 U.S. 1008 (1996) (“there is no privacy interest in

one's criminal record that is protected by the United States

Constitution”); Eagle v. Morgan, 88 F.3d 620, 628 (8th Cir. 1996)

(“the type of information contained within ... criminal history

files is not the sort of data over which an individual can

successfully assert a right to privacy”); Nilson v. Layton City, 45
F.3d 369, 372 (10th Cir. 1995)(“Information readily available to


                                    - 4 -
the public is not protected by the constitutional right to privacy.

Consequently, government disclosures of arrest records, judicial

proceedings, and information contained in police reports do not

implicate the right to privacy.”) (citations omitted).      Accord

White v. Thomas, 660 F.2d 680, 686 (5th Cir. 1981), cert. denied,

455 U.S. 1027 (1982) (“Any rights that might have grown out of an

expungement order ... are not ... privacy rights entitled to

constitutional protection”).

     But, it is more than well-established that we do not address

a constitutional issue if the case can be resolved on another

basis. E.g., ACORN v. Edwards, 81 F.3d 1387, 1390 (5th Cir. 1996).

That is the situation at hand.

     Although Appellees raised the waiver issue in district court

as a basis for summary judgment, and Lott responded to it, the

court did not address it.      Of course, we can uphold a summary

judgment on a point not addressed by the district court, so long as

the point was raised as part of the summary judgment record. E.g.,

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

     Appellees reassert the waiver point here; but, unlike in

district court, Lott does not respond.      In short, any claimed

privacy interest was waived by his signing the authorization form.

Summary judgment was proper.

                                 III.

     For the foregoing reasons, the judgment is

                                                      AFFIRMED.




                                 - 5 -